Citation Nr: 0102257	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-11 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 27, 
1995 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1998 RO decision which granted service 
connection for PTSD, effective from September 27, 1995.  The 
veteran appeals to the Board for an earlier effective date 
for the grant of service connection for PTSD.  

In September 2000, the veteran testified at a hearing before 
a member of the Board in Washington, D.C.

The Board notes that in June 2000 the veteran submitted a 
claim for an increased rating for PTSD.  Additionally, in a 
June 2000 letter to the RO the veteran requested a hearing in 
connection with a May 2000 retroactive reduction of 
disability benefits resulting in an overpayment in his 
account.  These issues are referred to the RO and are not 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received in October 1984; the RO requested the 
veteran to furnish supporting information (in December 1984 
and June 1985) and to report to a scheduled examination (in 
February 1985 and July 1985); he did not respond within a 
year after the requests for information or report to an 
examination within a year after the orders to report to an 
examination, and he abandoned his claim.  The veteran also 
did not appeal March and August 1985 RO decisions which 
denied service connection for PTSD.

2.  A new claim for service connection for PTSD was received 
by the RO on September 27, 1995, and the RO thereafter 
granted service connection effective from that date.


CONCLUSION OF LAW

The criteria for an effective date prior to September 27, 
1995, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. 
§§ 3.158, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1964 to June 1967, including service in Vietnam.  

VA records dated in 1984 show that the veteran underwent a 
special Agent Orange exposure evaluation in June 1984.  In 
that examination, he reported no serious neuropsychiatric 
problems, and there was no diagnosis of a psychiatric 
disability.  

In October 1984, the RO received the veteran's claim for 
service connection for PTSD.  (The veteran listed his street 
address number as 330, which he indicated was also his 
mother's address.  The #330 address was the only address of 
record he furnished in 1984 and 1985.)

A November 1984 VA outpatient report shows that the veteran 
underwent a PTSD evaluation and was diagnosed with substance 
abuse.  

In a December 1984 letter, the VA requested the veteran to 
furnish supporting evidence or information concerning his 
claimed disabilities, to include medical treatment 
information.  He did not respond.  

In a December 1984 letter, the VA notified the veteran that 
he would be informed of the time and place to appear for an 
examination that was being scheduled in connection with his 
claim for disability benefits.  A psychiatric examination was 
scheduled for February 1985, but the veteran failed to 
appear.  

In a March 1985 letter, the VA notified the veteran that his 
claim for disability benefits could not be granted.  The VA 
explained that claimants must undergo an examination when 
requested and that he failed to report for a scheduled 
examination.  The VA informed him that no further action 
would be taken unless he provided notification of his 
willingness to report for an examination, upon which time 
such would be rescheduled and his claim thereafter 
reconsidered.  The veteran was also notified of his appellate 
rights in connection with the decision, and he did not 
appeal.  

In April 1985, the RO received from the veteran a claim for 
service connection (he did not specifically refer to PTSD).  

In a June 1985 letter, the VA requested the veteran to 
furnish supporting evidence or information concerning his 
claimed disabilities, to include medical treatment 
information.  He did not respond.  

In a June 1985 letter, the VA informed the veteran that he 
would be informed of the time and place to appear for an 
examination that was being scheduled in connection with his 
claim for disability benefits.  A psychiatric examination was 
scheduled for July 1985, but the veteran failed to appear 
after notification by letter earlier in the month.  

In an August 1985 letter, the VA notified the veteran that 
his claim for disability benefits could not be granted.  The 
VA explained that claimants must undergo an examination when 
requested and that he failed to report for a scheduled 
examination.  The VA informed him that no further action 
would be taken unless he provided notification of his 
willingness to report for an examination, upon which time 
such would be rescheduled and his claim thereafter 
reconsidered.  The veteran was also notified of his appellate 
rights in connection with the decision, and he did not 
appeal.  

VA records dated from March 1994 to September 1995 show the 
veteran (when paroled from prison) received treatment for 
depression and substance abuse.  In March 1994, the veteran 
referenced PTSD in an interview.  In May 1995, it was noted 
that he had PTSD issues but twice declined entering a VA 
program.  In August 1995, there was a provisional diagnosis 
of PTSD.

On September 27, 1995, the RO received the veteran's claim 
for service connection for PTSD.  

Additional evidence was thereafter developed, including 
information on service stressors and medical evidence such as 
a February 1998 VA examination which diagnosed PTSD.

In an August 1998 decision, the RO granted service connection 
for PTSD, effective from September 27, 1995.  

In a letter received in October 1998, the veteran expressed 
his disagreement with the RO's decision, contending that the 
effective date of his award should be retroactive to 1967 
when he initially sought psychiatric treatment at the VA and 
his case was put in a "hold" status.  He stated that a VA 
psychiatrist in 1967 did not furnish a specific diagnosis for 
his condition but rather placed his case on "hold," where 
it had remained ever since.  Thus, he argued that his claim 
for service connection for PTSD was "technically" and 
"factually" filed in 1967.  

In his January 1999 substantive appeal, the veteran stated 
that at the time of his original claim for service connection 
for PTSD in the 1980s his business of preparing income tax 
returns for clients was under investigation by the Internal 
Revenue Service (IRS) for alleged tax fraud.  He stated that 
his mental condition was in a precarious position and his 
problems relating to Vietnam resurfaced.  He claimed his 
mental state at that time was so unstable that he did not 
ever remember receiving the letters from the VA scheduling 
him for an examination.  He stated the IRS investigated his 
business from 1985 through 1989, when he went to trial, was 
found guilty, and sentenced to federal prison.  With his 
appeal, the veteran submitted two copies of newspaper 
articles that reported he was sentenced to seven years in 
prison for defrauding the government by falsely preparing 
income tax returns for clients from 1984 to 1986 and by 
failing to file his own tax return for those years.  

In a letter received in May 1999, the veteran argued that 
38 C.F.R. § 3.158 [regarding abandoned claims] did not 
describe or list any specific situation of what the VA 
considered to be an "adequate reason" for failure to 
respond within one year [or else a claim for VA benefits 
would be considered abandoned].  

At a September 2000 hearing before a member of the Board, the 
veteran's representative stated that the veteran believed the 
effective date of service connection for PTSD should be the 
date of his original claim in 1984 (the transcript noted 
"1994" but the veteran later confirmed 1984) on the basis 
that he was never notified to appear for the examinations so 
that his claim remained open.  In the alternative, the 
representative stated that the veteran believed the effective 
date of service connection should be a year prior to 
September 1995 on the basis that he was receiving medical 
treatment at the VA at the time.  The veteran testified that 
he was in receipt of treatment for his PTSD prior to 
September 1995; that in 1984 and 1985 his street address 
number was 2131, where he was living at the time, but that 
the VA sent him letters to appear for an examination at a 
#330 address which was his mother's address; that he was 
"pretty sure" he had notified the VA of his correct address 
when he went to the VA medical center (VAMC) for treatment 
and completed paperwork sometime between January and April 
1984; and that he "probably" used his home address number 
at the time (i.e., #2131) when he sought treatment in 1984.  




II.  Analysis

The veteran contends that he is entitled to an effective date 
prior to September 27, 1995 for the grant of service 
connection for PTSD.  He essentially claims that he is 
entitled to a retroactive effective date of 1984, when he 
initially filed a claim for service connection for PTSD.  The 
veteran also argues that his claim was "technically" filed 
in 1967 when he initially sought psychiatric treatment after 
service.  His representative argues that, alternatively, an 
effective date a year prior to September 27, 1995 was 
warranted.

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

Where evidence requested in connection with a claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier that that date of filing the new claim.  
38 C.F.R. § 3.158(a).  Where a veteran fails without adequate 
reason to respond to an order to report for a VA examination 
within one year from the date of request, the claim for such 
benefits will be considered abandoned.  38 C.F.R. § 3.158(b).  

The veteran was separated from active duty in June 1967.  The 
claims file shows his initial claim for service connection 
for PTSD was received by the RO in October 1984.  The file 
discloses no earlier formal or informal claim for this 
particular benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 
3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).  The 
veteran alleges, in part, that the actual initial filing of 
his claim for service connection for PTSD was in 1967 when he 
sought treatment from the VA.  However, prior to 1984 there 
is no record of either the veteran's notice to the RO of 
treatment for PTSD or his intent to file a claim for service 
connection for PTSD.  

The veteran alternatively contends that service connection 
for his PTSD should be effective since October 1984 when his 
claim was filed.  However, after the RO received his claim, 
the VA requested that he submit additional supporting 
evidence or information related to his claim and report for 
an examination.  The veteran did not respond to the December 
1984 and June 1985 requests for supporting evidence, and he 
failed to appear for scheduled examinations in February 1985 
and July 1985.  Even after the RO mailed him letters in March 
1985 and August 1985 at his only known address of record, 
requesting that he indicate his willingness to report for an 
examination (after he failed to report to a scheduled 
examination) or else have no further action taken on his 
claim, he did not respond.  Under such circumstances, the 
veteran's claim for service connection for PTSD in 1984 must 
be considered abandoned.  38 C.F.R. § 3.158.  After many 
years, the veteran again claimed service connection for PTSD, 
and such was subsequently granted effective from September 
27, 1995, the date he filed his new claim.  After a claim has 
been abandoned, benefits that are ultimately established may 
not begin any earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158.  Accordingly, in the veteran's 
case, the date that his new claim for service connection for 
PTSD was received in September 27, 1995 is the proper 
effective date.  

Even if the abandonment principle did not apply to this case, 
rules of finality would preclude an effective date earlier 
than September 27, 1995 for service connection for PTSD.  The 
veteran did not appeal the March and August 1985 RO decisions 
that denied his claim for service connection for PTSD, and 
thus those decisions are final.  38 U.S.C.A. § 7105.  If the 
veteran's September 27, 1995 claim is viewed as an 
application to reopen the claim based on new and material 
evidence, service connection may be no earlier than September 
27, 1995.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q),(r).

The veteran's representative argued at the hearing that the 
effective date should be the year prior to the September 27, 
1995 claim.  However, the facts in this case do not support a 
one-year retroactive grant of service connection based on 
liberalizing law or VA issue, inasmuch as it is not shown 
that the veteran met all the eligibility criteria for PTSD as 
of April 11, 1980 (when PTSD was added to the VA rating 
schedule) and continuously thereafter.  38 C.F.R. § 3.114; 
VAOPGCPREC 26-97.

For the above reasons, September 27, 1995 is the correct 
effective date for the award of service connection for PTSD.  
Furthermore, the RO correctly made payment, pursuant to the 
award, effective from October 1995, in accordance with legal 
authority that mandates that the period of payment is to 
commence on the first of the month following the month in 
which the award became effective.  38 U.S.C.A. § 5111; 38 
C.F.R. § 3.31.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
PTSD, and the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

An effective date earlier than September 27, 1995 for the 
grant of service connection for PTSD is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

